Name: Decision of the EEA Joint Committee No 16/94 of 28 October 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: marketing;  consumption;  leather and textile industries;  European construction
 Date Published: 1994-12-17

 17.12.1994 EN Official Journal of the European Communities L 325/67 DECISION OF THE EEA JOINT COMMITTEE No 16/94 of 28 October 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Directive 94/11/EC of the European Parliament and the Council of 23 March 1994 on the approximation of the laws, regulation and administrative provisions of the Member States relating to labelling of the materials used in the main components of footwear for sale to the consumer (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 3D (Council Decision 93/465/EEC) of Chapter XIX of Annex II to the Agreement: 3.E. 394 L 0011: Directive 94/11/EC of the European Parliament and the Council of 23 March 1994 on the approximation of the laws, regulation and administrative provisions of the Member States relating to labelling of the materials used in the main components of footwear for sale to the consumer (OJ No L 100, 19. 4. 1994, p. 37). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Annex I, point 1 (a) the following shall be added to the list of written indications concerning upper : FI PÃ ¤Ã ¤llinen IS Efri hluti N Overdel S Ovandel ; (b) In Annex I, point 1 (b) the following shall be added to the list of written indications concerning lining and sock : FI Vuori ja sisÃ ¤pohja IS FÃ ³Ã °ur og bindsÃ ³li N FÃ ´r og bindsÃ ¥le S Foder och bindsula ; (c) In Annex I, point 1 (c) the following shall be added to the list of written indications concerning outer sole : FI Ulkopohja IS SlitsÃ ³li N YttersÃ ¥le S Slitsula ; (d) In Annex I, point 2 (a) (i) the following shall be added to the list of written indications concerning leather : FI Nahka IS LeÃ °ur N LÃ ¦r S LÃ ¤der ; (e) In Annex I, point 2 (a) (ii) the following shall be added to the list of written indications concerning coated leather : FI Pinnoitettu nahka IS HÃ ºÃ °aÃ ° leÃ °ur N Belagt lÃ ¦r S Ã verdraget lÃ ¤der ; (f) In Annex I, point 2 (b) the following shall be added to the list of written indications concerning natural textile materials and synthetic or non-woven textile materials: FI Tekstiilit IS TextÃ ­flefni N Tekstilmaterialer S Textilmaterial ; (g) In Annex I, point 2 (c) the following shall be added to the list of written indications concerning all other materials : FI Muut materiaalit IS Ã ll Ã ¶nnur efni N Andre materialer S Ã vriga material . Article 2 The texts of Directive 94/11/EC in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 March 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussel, 28 October 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 100, 19. 4. 1994, p. 37.